DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/20/2021 is entered and fully considered. In view of the amendment the prior art rejections are removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is amended to include “the deposited metal particles for causing the particles to cluster”. However, “the deposited metal particles” and “the particles” lack antecedent basis. The language is likely referring to the silver particles, silver-covered particles or silver particles and silver-covered particles added by amendment. 
The examiner recommends changing the language to state that “the conductive ink is a liquid or paste containing metal particles including silver particles, silver-covered particles, or silver particles and silver-covered particles”.
printed metal particles” for the sake of clarity. Similarly, “causing the particles to cluster” can be changed to “causing the metal particles to cluster”.
Depending claims are rejected because they incorporate the 112 issues of the parent claim 1.
Allowable Subject Matter
Claims 1-5, 7, 8, and 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The amendment requires that the coating of the liquid metal (an alloy of gallium and indium or an alloy of gallium, indium and tin) causes the deposited particles (silver and/or silver covered particles) to cluster into aggregates. The aggregation of particles into clusters/agglomerates is shown in Fig. 5.
The examiner was unable to find prior art teaching the formation of aggregates/agglomerates using the liquid alloy with the claimed deposited/printed silver containing particle. The previous rejection relied a plating step to improve conductivity of a printed electrical trace. However, the amended limitation is distinguished from plating by using the liquid alloy to aggregate deposited metal particles. 
Pertinent prior art includes WANG et al. (US 2021/0115283) which teaches the use of an EGaIn particle with silver flakes as shown in Fig. 7A. The reference does not teach the claimed liquid alloy is used or the agglomeration of particles is accomplished by percolation. The EGaIn merely fills the void space between metal particles when under strain to maintain electrical connection between particles.
[0004]. That reference uses a graphene material to prevent contact with an alloying metal. In contrast, the claimed invention in this application requires percolation of the liquid alloy to cause the metal particles to aggregate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712